Citation Nr: 0336221	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for service connection for hypertensive cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from February 1946 to June 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

The Board additionally notes that a hearing was scheduled at 
the RO before a Member of the Board pursuant to the veteran's 
request on the July 2002 substantive appeal.  The veteran 
cancelled the hearing in writing in August 2002.  

By rating actions of August 1997 and September 1997 service 
connection for hypertensive cardiovascular disease was 
denied.  No timely substantive appeal was filed.  In May 
2000, the veteran filed a request to reopen his claim for 
service connection for hypertensive cardiovascular disease.  
By rating action of November 2000, service connection for 
hypertensive cardiovascular disease was denied.  In October 
2001, the veteran filed a request to reopen his claim; this 
can be taken as a notice of disagreement to the November 2000 
rating action.  However, the RO issued subsequent rating 
actions in February 2002 and May 2002, finding that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for hypertensive 
cardiovascular disease.  An additional notice of disagreement 
was filed in May 2002 and a statement of the case (SOC) 
providing the laws and regulations regarding new and material 
evidence was issued in June 2002, to which a substantive 
appeal was filed in July 2002.  Therefore again, while the 
Board finds the current appeal stems from the November 2000 
rating action, which denied service connection on a direct 
basis, the issue is new and material evidence as there had 
been a prior final decision as to service connection in 
September 1997.  However, as the new and material regulations 
and analysis had been provided in the SOC and further in 
light of the decision below to reopen, the Board finds there 
is no prejudice to the veteran in proceeding in this appeal.

Pursuant to the decision in this case, the issue of 
entitlement to service connection for hypertensive heart 
disease is the subject of the Remand discussion below.


FINDINGS OF FACT


1. All relevant available evidence necessary for an equitable 
disposition of the claim addressed by this decision has been 
obtained by the RO.

2. Service connection for hypertensive cardiovascular disease 
was denied originally by the RO in August 1997 and September 
1997, with notice to the veteran in August 1997 and September 
1997, respectively; no timely substantive appeal was filed as 
to the September 1997 rating action.    

3. Evidence associated with the claims file since the 
September 1997 rating decision has not been considered 
previously and is so significant that it must be considered 
in order to fairly decide whether the veteran is entitled to 
service connection for hypertensive cardiovascular disease.


CONCLUSION OF LAW

1.  The September 1997 decision of the RO that denied 
entitlement to service connection for hypertensive 
cardiovascular disease is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2003).

2.  Evidence received since the September 1997 RO decision is 
new and material, and, thus, the claim for service connection 
for hypertensive cardiovascular disease is reopened.  38 
U.S.C.A. §§ 5103A, 5108 (West 1991 and West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  The Board notes that amendments to 38 
C.F.R. § 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  As the present claim was filed prior to 
that date, it will be decided under the older version of 38 
C.F.R. § 3.156 (2001) detailed below.

Additionally, in light of the decision to reopen in this 
case, the Board finds that the duty to assist and to notify 
the veteran pursuant to the VCAA as to the new and material 
issue is satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326 (2002).

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claim.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran's service medical records show no history of 
hypertensive cardiovascular disease reported on enlistment 
examination in February 1946 and the veteran's cardiovascular 
system was clinically evaluated as normal.  On an 
electrocardiograph report of May 1946, it was reported that 
the electrocardiogram was abnormal because of inverted 
pulmonic second heart sound, but that it was doubtful that 
the etiology was hyperthyroidism.  On certificate of 
disability for discharge in June 1946, there was no 
complaints or any treatment or diagnosis of hypertensive 
cardiovascular disease.

On a chest examination in March 1948, the finding was a large 
peribronchial node on the left with slight prominence of the 
pulmonary artery.  The lungs fields were clear.  

On VA examination of March 1953 there were no complaints or 
any treatment or diagnosis of hypertensive cardiovascular 
disease.

On VA examination of May 1971, the veteran's cardiovascular 
system showed no enlargement to percussion, rhythm was 
regular, but with fairly frequent extrasystoles thought to 
occur on the basis of about every third beat, the reason not 
detected.  The veteran reported that he had been found with a 
nervous heart when he would volunteer to give blood and he 
had been declined on that basis.  The examination showed 
sounds of good quality, no murmurs, peripheral arteries were 
normal and there were no congestive changes.

On VA radiology report of July 1997, it was reported that the 
veteran's heart was large with cardiothoracic ratio.  There 
were small effusions suggested, with blunting of both 
costophrenic angles.  The cardiac left ventricle was enlarged 
posterolaterally, no infiltrates were seen, there were some 
perihilar and mediastinal calcifications and bony structures 
were unremarkable with mild spurring in the thoracic spine.  
The opinion was cardiomegaly, with enlarged cardiac left 
ventricle and small bilateral effusions.  

On VA examination of July 1997 the veteran reported that he 
was service connected for hypertension.  He reported that in 
1974 he went into a medical facility with hypertensive 
cardiovascular disease and was in the intensive case unit for 
five days, in the facility for a week, and then transferred 
to another medical facility where he spent another five days.  
The veteran showed the examiner a note showing that he was 
diagnosed with hypertensive cardiovascular disease and 
congestive heart failure.  The impression was hypertensive 
cardiovascular disease with a history of chronic congestive 
failure and now atrial fibrillation.  

On VA examination of November 1997, the examiner stated that 
the C-file was not reviewed and the veteran told him that he 
had been service connected for hypertension, however on 
review of the C-file, the examiner reported that the veteran 
was not hypertensive in service and that he started taking 
blood pressure pills about 1974.  The examiner reported that 
the veteran had an abnormal electrocardiogram in service and 
the T-waves were abnormal or unusual and inverted in some of 
the leads, specifically in II, etc., however that this was a 
common occurrence and quite often meant nothing.  The 
examiner also reported that the veteran did have some 
palpitations in service and he could have had some 
arrhythmias although it was not definite and it was not 
believed that the assumption could be made that what he had 
now was connected to that.  The impression was history of 
thyroid goiter, euthyroid and hypertensive cardiovascular 
disease with cardiomegaly, congestive heart failure and 
atrial fibrillation.

The additional evidence submitted since the September 1997 RO 
decision includes the November 1997 VA examination, which 
discussed the veteran's current disability and his 
experiences in service.  The evidence is new in that it has 
not been considered previously and it is not cumulative of 
evidence already of record.  It is also material as it bears 
directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the claim for service connection for hypertensive 
cardiovascular disease is reopened by new and material 
evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West 2002) for the specific requirements 
for developing claims.


ORDER

To the extent that new and material evidence has been 
received to reopen the claim for service connection for 
hypertensive cardiovascular disease, the appeal is granted.




REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
hypertensive cardiovascular disease on the merits.

As noted, during the pendency of this appeal, the Veterans 
Claim Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  Therefore, to fully comply with the 
VCAA, on remand, the RO must assure that the provisions of 
this new Act are complied with, including the notification 
requirement set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

The record in this case shows that the veteran reported no 
history of hypertensive cardiovascular disease reported on 
enlistment examination in February 1946 and the veteran's 
cardiovascular system was clinically evaluated as normal.  On 
an electrocardiograph report of May 1946, it was reported 
that the electrocardiogram was abnormal because of inverted 
pulmonic second heart sound, but that it was doubtful that 
the etiology was hyperthyroidism.  On certificate of 
disability for discharge in June 1946, there was no 
complaints or any treatment or diagnosis of hypertensive 
cardiovascular disease.  The VA examination of November 1997 
was unclear regarding any relationship of the current 
disability to the veteran's service.  Therefore, a VA 
examination that takes into account the evidence of record 
regarding the etiology of the veteran's current hypertensive 
cardiovascular disease should be provided.  

Finally, on VA examination of July 1997, the veteran reported 
treatment at a private medical facility for hypertensive 
cardiovascular disease in 1974.  As this evidence is not of 
record, it should be obtained.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled Am. Veterans, supra.

2.	The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him 
for hypertensive cardiovascular 
disease, since service, including a 
hospitalization in 1974.  After 
securing the necessary releases, the 
RO should obtain these records and 
permanently associate them with the 
claims file.  To the extent that there 
is an attempt to obtain records that 
is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

3.	The veteran should be scheduled for 
appropriate examination regarding the 
nature and etiology of hypertensive 
cardiovascular disease.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should describe all 
diagnoses related to hypertensive 
cardiovascular disease.  All necessary 
diagnostic testing should be done to 
determine the full extent of any 
disability present.

Thereafter, the examiner should 
determine the date of onset and the 
relationship, if any, of the diagnosed 
hypertensive cardiovascular disease, 
to the veteran's service.  The 
examination must encompass a detailed 
review of the veteran's service 
medical records, relevant history, 
post service treatment records, and 
prior examinations, and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the 
examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.  The 
examiner should opine whether it is at 
least as likely as not that any 
currently diagnosed hypertensive 
cardiovascular disease, if so 
diagnosed, had its onset in or is 
otherwise related to the veteran's 
service.  The underlined standard of 
proof should be utilized in 
formulating a response.  If there is 
no identifiable relationship between 
service and any currently diagnosed 
hypertensive cardiovascular disease, 
that should be clearly set forth.  All 
opinions expressed should be supported 
by reference to pertinent evidence.  
The reasons and bases for any 
conclusion reached should be 
discussed.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent (or 
certification from the medical center 
as to the address used, and that the 
letter was not returned as 
undeliverable).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



